LOVELL, District Judge,
specially concurring:
I concur in the result reached by the majority.
Two separate instances of alleged misconduct are involved. The first occurred when EPA withheld information from Ha-laco and secretly revised an important document by systematically removing comments favorable to Halaco. This is serious misconduct. However, after one hearing *383before the magistrate and another before the district judge, the court found that the government conduct was not willful and that there was no intent to deceive — in effect a finding of good faith.
The next instance consisted of EPA producing a report where the author included the term “hazardous waste” in portions of general informational material. Later the author was deposed and stated that the waste on Halaco’s property was not “hazardous” but that this term had been used in the report as a “generic” expression. The explanation is entirely credible. The misconduct, if any, was slight and unintentional.
The ultimate sanction of dismissal is an important and necessary power of the trial court; however, the circumstances below do not warrant imposition of the sanction in this case.